DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 

Claim 1.    Samprathi discloses A method for operating a data management system (e.g.., back up an object to a cloud platform, 0003, to backup and restore of virtual machine objects 0018), comprising:

acquiring a first snapshot of a set of electronic messages, the first snapshot comprises a state of the set of electronic messages at a first point in time (e.g.., a previous snapshot of the object, para 0005);

detecting that a first electronic message was received subsequent to the first point in time (e.g.., changed data chunk including changed data blocks in the object with respect to a previous snapshot of the object, 0005); 

acquiring a second snapshot of the set of electronic messages (e.g.., current snapshot of the object, para 0046);



For claim 1, the prior art does not disclose the following limitations when viewed in combination with the other recited limitation:
buffering the first electronic message using a memory buffer in response to detecting that the first electronic message was received subsequent to the first point in time;
subsequent to buffering the first electronic message using the memory buffer, the second snapshot comprises a state of the set of electronic messages at a second point in time subsequent to the first, point in time;
comparing electronic messages stored within the memory buffer with electronic messages within the second snapshot of the set of electronic messages,
detecting that the second snapshot of the set of electronic messages does not include the first electronic message based on the comparison of the electronic messages stored within the memory buffer with the electronic messages within the second snapshot of the set of electronic messages;
within a buffer snapshot in response to detecting that the second snapshot, of the set of electronic messages does not Include the first electronic message; and 
deleting the first electronic message from the memory buffer subsequent to storing the first electronic message within the buffer snapshot,

Claims 2-10 are allowed based on dependency from claim 1.


a memory buffer (e.g.., (e.g.., changed data chunk to the bucket, 0003); and
one or more processors in communication with the memory buffer configured to acquire a first snapshot of a set of electronic messages, the first snapshot comprises a state of the set of electronic messages at a first point in time (e.g.., a previous snapshot of the object, para 0005);

the one or more processors configured to detect that a first electronic message was received subsequent to the first point in time and write the first electronic message to the memory buffer (e.g.., changed data chunk including changed data blocks in the object with respect to a previous snapshot of the object, 0005); 

buffering the first electronic message using a memory buffer in response to detecting that the first electronic message was received subsequent to the first point in time (e.g.., create at the cloud platform, a bucket and to upload the object and the at least one changed data chunk to the bucket, 0005);

the one or more processors configured to acquire a second snapshot of the set of electronic messages (e.g.., current snapshot of the object, para 0046);

the one or more processors configured to store the first electronic message (e.g.., changed data chunk to the bucket, 0003; The backup and restore layer 204 can accumulate the changed blocks into a changed data chunk (operation 506).  The changed data chunk can include all the changed blocks and the related information received from the CBT routine, 0047).

For claim 11, the prior art does not disclose the following limitations when viewed in combination with the other recited limitation:

 the one or more processors configured to compare electronic messages stored within the memory buffer with electronic messages within the second snapshot, of the set of electronic messages,
 the one or more processors configured to detect that the second snapshot of the set of electronic messages does not include the first electronic message based on the comparison of the electronic messages stored within the memory buffer with the electronic messages within the second snapshot of the set of electronic messages,
 within a buffer snapshot in response to detection that the second snapshot of the set of electronic messages does not include the first electronic message and delete the first electronic message from the memory buffer subsequent to the first electronic message being stored within the buffer snapshot.

Claims 12-19 are allowed based on dependency from claim 11.

Claim 20.   Samprathi discloses One or more storage devices containing processor readable code for programming one or more processors to perform a method for operating a data management system, the processor readable code comprising (e.g.., back up an object to a cloud platform, 0003, to backup and restore of virtual machine objects 0018), comprising:

processor readable code configured to acquire a first snapshot of a set of electronic messages, the first snapshot comprises a state of the set of electronic messages at a first point in time  (e.g.., a previous snapshot of the object, para 0005; disclosed previous means that the snapshot was taken at a previous time; disclosed object is equivalent to claimed messages);



processor readable code configured to acquire a second snapshot of the set of electronic messages (e.g.., current snapshot of the object, para 0046);

processor readable code configured to store the first electronic message (e.g., The backup and restore layer 204 can accumulate the changed blocks into a changed data chunk (operation 506).  The changed data chunk can include all the changed blocks and the related information received from the CBT routine, 0047); and

For claim 20, the prior art does not disclose the following limitations when viewed in combination with the other recited limitation:
processor readable code configured to buffer the first electronic message using a memory buffer in response to detection that the first electronic message was received subsequent to the first point in time;
processor readable code configured to acquire a second snapshot of the set of electronic messages;
processor readable code configured to compare electronic messages stored within the memory buffer with electronic messages within the second snapshot of the set of electronic messages,
processor readable code configured to detect that the second snapshot of the set. of electronic messages does not include the first electronic message based on the comparison of the electronic messages stored within the memory buffer with the electronic messages within the second snapshot of the set of electronic messages;

processor readable code configured to delete the first electronic message from the memory buffer subsequent to storing the first electronic message within the buffer snapshot.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GAUTAM SAIN/Primary Examiner, Art Unit 2135